Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: allowance of claims determine whether the power of the first coil is greater than the power of the second coil, based on the power of the first coil being greater than the power of the second coil, control the plurality of switches such that the second external power supply supplies power to the third coil and the fourth coil, and based on the power of the second coil being greater than the power of the first coil, control the plurality of switches such that the first external power supply supplies power to the third coil and the fourth coil as recited in claims 1, 4-10, 12-15; and determine whether a power of a first coil of the first group of coils is greater than a power of a second coil of the first group of coils, based on the power of the first coil of the first group of coils being greater than the power of the second coil of the first group of coils, control the plurality of switches such that the first external power supply supplies power to the first coil and the second external power supply supplies power to each of the coils other than the first coil and PATENTbased on a power of the second coil of the first group of coils being greater than a first coil of the first group of coils, control the plurality of switches such that the first external power supply supplies power to the second coil and the second external power supply supplies power to each of the coils other than the second coil as recited in claims 16 and 19-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        May 6, 2022